Citation Nr: 0411304	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
disabilities of the left lower extremity, currently classified and 
evaluated as 40 percent disabling for amputation of the left 
forefoot, 20 percent disabling for osteomyelitis of the foot, and 
10 percent disabling for a scar, with a combined disability rating 
of 40 percent due to the amputation rule.

2.  Entitlement to an increased evaluation for low back pain, 
currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for donor site scars 
of the left thigh.

4.  Entitlement to a compensable evaluation for the residuals of a 
pilonidal cystectomy.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from December 1967 to April 1971.  

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

When the veteran initially appealed the RO's action, he had 
obtained the services of Mr. R. Edward Bates as his attorney.  In 
March 2004, the veteran was informed by the Board that the VA had 
revoked the authority of Mr. Bates to represent VA claimants, 
effective July 28, 2003.  The veteran was informed that Bates 
could no longer represent him before the VA.  The veteran was 
informed of what choices the veteran had with respect to picking a 
new representative, as well as what he needed to do.  The veteran 
was informed that if the Board did not hear from him or his new 
representative within 30 days, the Board would assume that the 
veteran wanted to represent himself, and that the Board would 
resume review of the appeal.  A response from the veteran was not 
forthcoming.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

A review of the veteran's claims folder reveals that the veteran 
served in the Republic of Vietnam during the Vietnam conflict.  
While there, he detonated a booby-trap causing injury to his left 
lower leg and foot.  He was treated for his wounds and 
subsequently discharged from the US Marine Corps in April 1971.  
Following his discharge, he applied for and received VA benefits.  
He was originally granted service connection for the residuals of 
the removal of a pilonidal cyst and for the following left leg 
disability:

Chronic osteomyelitis of the left tibia with laceration of left 
flexor hallucis longus and flexor digitorum communis tendons and 
arthrofibrosis left ankle.

A 60 percent disability rating was assigned for this disability.  
This award was granted in April 1971.  A few months later the 
evaluation was increased to 100 percent and the lower leg 
disability description was increased to include the residual soft 
split thickness skin graft.  The RO classified the veteran's 
disability evaluation as a prestabilization rating.

In 1972, the RO again reclassified the veteran's disability as the 
following:

Residual laceration of left flexor longus and flexor digitorum, 
muscle group X, residuals of a shrapnel fragment wound.
Loss of motion of the left ankle, residuals of a shrapnel fragment 
wound.
Osteomyelitis of the left tibia, residuals of a shrapnel fragment 
wound.
Tender scar, left leg, residuals of a shrapnel fragment wound.
Residuals excision pilonidal cyst.

The following year, in November 1973, a TDIU was assigned.  Five 
years later, the RO again reclassified the veteran's disability.  
Specifically, the RO found that the veteran had basically loss the 
use of his left foot.  The residuals affecting the ankle and foot 
were grouped together under the loss of use of the left foot.  The 
disabilities involving the tender scar of the left leg and 
osteomyelitis of the left tibia remained as separate ratings.  

The record then reflects that the RO revoked the veteran's TDIU in 
1987.  Additionally, the medical records indicate that in 1981 the 
veteran's front half of the left foot was amputated.  Following a 
review of the available medical records, the veteran's rating was 
modified in 1987.  A 40 percent rating was reassigned for the 
amputation of the left forefoot; a zero rating was awarded for 
osteomyelitis of the left tibia.  The remaining evaluations 
remained the same as previously assigned.  

The veteran sought to reverse the RO's reduction of the award with 
respect to osteomyelitis and thus appealed to the Board for 
review.  He also asked the Board for a TDIU.  In a November 1988 
decision, the Board found that the evidence did not support the 
veteran's claim for a TDIU; however, the Board also found that a 
10 percent disability rating for osteomyelitis of the left tibia 
was supported by the evidence of record.  

Then in August 1998, the VA concluded that the veteran was 
suffering from osteomyelitis of the left foot stump.  Instead of 
including his condition under the general heading of the left foot 
disability, the RO found that the veteran was now suffering from a 
separate disability - osteomyelitis of the left foot.  The RO 
assigned a 20 percent disability rating for this disability.  It 
dropped the disability involving osteomyelitis of the left tibia.  

In March 2000, after reviewing the veteran's claims folder, the RO 
concluded that clear and unmistakable error had occurred with the 
separate assignment of a 20 percent disability rating for 
osteomyelitis of the left foot.  The RO found that the amputation 
rule prevented a separate rating that allowed for additional 
compensation.  A July 2000 rating action echoed the wording of the 
March 2000 decision.  However, a review of the rating action in 
the claims folder indicates that a separate rating for 
osteomyelitis of the foot has been assigned and not included under 
all of the disabilities of the left foot.  Nevertheless, the 
amount of compensation received for all of the disabilities below 
the knee has not been greater than 40 percent per the amputation 
rule.  The veteran's separate rating for osteomyelitis of the left 
tibia still remains missing from the rating sheet.  

The "amputation rule" states that the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level.  38 C.F.R. § 4.68 (2003).  With 
actual loss of use of the foot, a 40 percent evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5166 (2003).  Under 
Diagnostic Codes 5165, 5166, and 5167, amputation of the leg at a 
lower level, which permits a prosthesis; amputation of the 
forefoot proximal to metatarsal bones (more than one-half of 
metatarsal loss); and loss of use of the foot all warrant a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5165, 
5166, 5167 (2003).  A 60 percent rating is warranted for 
amputation of the leg with defective stump, thigh amputation 
recommended (Diagnostic Code 5163) and amputation not improvable 
by prosthesis controlled by natural knee action (Diagnostic Code 
5164).  Id.  

Moreover, the amputation rule shall not apply for cases involving 
osteomyelitis where the osteomyelitis is rated as 60 percent 
disabling or higher.  For ratings of 10 and 30 percent of 
osteomyelitis, the amputation rule shall apply.  See 38 C.F.R. 
Part 4, Diagnostic Code 5000, Note (1) (2003).  

In this instance, the veteran has not undergone a recent 
examination in order to determine whether he is suffering from 
osteomyelitis of either the left foot stump or the tibia.  
Additionally, if he is suffering from osteomyelitis of either 
location, a doctor must comment on whether he is suffering from 
constitutional symptoms and frequent episodes thereof.  If an 
examiner does find that he is experiencing frequent episodes of 
osteomyelitis which produces constitutional symptoms, then the 
veteran may be assigned a separate rating for osteomyelitis 
regardless of the amputation rule.  That is, although the veteran 
is limited by the amputation rule to an evaluation of 40 percent 
for his lower leg disability, if it is determined that the veteran 
is suffering from frequent episodes of osteomyelitis with 
constitutional symptoms, the veteran will be eligible to receive 
additional compensation benefits notwithstanding the amputation 
rule.

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the VCAA 
have not been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board believes the appellant should undergo additional medical 
examinations in order to obtain medical evidence and to resolve 
any previous contradictory opinions concerning his osteomyelitis 
and left foot disability.  Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it is 
incumbent on the rating board to return the report as inadequate 
for rating purposes"); 38 C.F.R. 
§ 4.10 (2003) (the examiner must give a "full description of the 
effects of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Specifically, a 
determination must be made as to whether the veteran now suffers 
from osteomyelitis and if it is producing constitutional symptoms.  
By remanding the claim for said examination, the VA will have a 
more complete picture of the veteran's disability.  

Additionally, the veteran has asked that his lower back disorder 
be rated higher than the 10 percent currently assigned.  His back 
disability has been classified as lower back strain.  The rating 
criteria pertaining to back disabilities were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  
Similarly, the rating criteria for diseases and injuries of the 
spine were amended effective September 26, 2003.  See 68 Fed. Reg. 
54,454-58 (August 27, 2003).  An examination report should contain 
clinical findings addressing the revised rating criteria, which 
includes both orthopedic and neurologic criteria.  This has not 
been undertaken.

The Board believes the appellant should undergo additional medical 
examinations in order to obtain additional medical evidence and to 
resolve any possible contradictory assertions concerning his 
service-connected back disorder.  Green v. Derwinski, 1 Vet. App. 
121 (1991) (fulfillment of the statutory duty to assist "includes 
the conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one"); see also 38 C.F.R. § 4.2 (2003) ("if 
the [examination] report does not contain sufficient detail, it is 
incumbent on the rating board to return the report as inadequate 
for rating purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must 
give a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Specifically, a determination must be made as to 
whether the veteran now suffers from simply lumbar strain, low 
back pain, or whether he now has disc herniation.  By remanding 
the claim for said examinations, clinical findings addressing the 
revised rating criteria, which include both orthopedic and 
neurologic criteria, will be obtained and the VA will have a more 
complete picture of the veteran's disability.  

As the claim is being remanded for the above, it is the opinion of 
the Board that the veteran should also undergo additional medical 
testing with respect to his claims involving the residuals of an 
excision of a pilonidal cyst and donor site scars of the left 
thigh.  The record reflects that an actual examination of the two 
areas have has not been accomplished.  The VCAA requires that an 
actual examination be accomplished so that a complete picture and 
analysis of the disability in question is obtained and before the 
VA.  Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2003) ("if the [examination] 
report does not contain sufficient detail, it is incumbent on the 
rating board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give a 
"full description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 589, 594.  
Hence, these two issues are remanded back to the RO for the 
purpose of obtaining additional medical information concerning the 
nature and extent of the service-connected disabilities.

Moreover, the VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that the veteran has not undergone a recent 
general examination in order to determine whether the veteran is 
prevented from obtaining gainful employment due to his service-
connected disabilities.  A thorough and contemporaneous medical 
examination that takes into account the records of prior medical 
treatment so that the decision will be a fully informed one should 
be accomplished in regards to this claim.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of the 
VCAA, it is the Board's opinion that such an examination should be 
afforded the veteran before the Board issues a determination on 
the merits of his claim.

As reported above, the VA has a duty to inform the VA of any 
information and evidence necessary to substantiate his/her claims 
for VA benefits.  The record reflects that a VCAA letter was sent 
to the veteran in May 2001.  A statement of the case (SOC) 
reflecting a direct reference to the VCAA was issued by the RO in 
March 2003.  However, neither document, in discussing the 
veteran's claim for a total rating, explains in detail why the 
veteran was not afforded an extraschedular evaluation in 
connection with his lower leg disability.  That is, the RO failed 
to inform the veteran as to why his case was not exceptional or 
unusual such as to render impractical the application of the 
regular schedular standards and why it would not forward his claim 
to the Director, Compensation and Pension Service.  It further did 
not notify the veteran, in accordance with the VCAA, what evidence 
he could submit that would substantiate his claim that his case 
was exceptional or unusual.  Accordingly, the Board finds that VA 
has not satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  

In keeping with the above discussion, because of the amputation 
rule and the limitations noted therein, the veteran may be in 
receipt of the maximum schedular amount allowed for his left lower 
leg disability.  Nevertheless, the veteran may be entitled to an 
extraschedular evaluation regardless of the limitations of the 
amputation rule.  A review of both the VCAA letter and the SOC 
documents does not indicate that the veteran was notified of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claim with respect to the issue involving an 
extraschedular evaluation.  Specifically, the veteran was not told 
what information was necessary from him in order to prevail on his 
implied extraschedular claim.  It further did not notify the 
veteran, in accordance with the VCAA, what evidence he could 
submit that would substantiate his claim that his case was 
exceptional or unusual.  Accordingly, the Board finds that VA has 
not satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the VCAA.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA, it 
would be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)) and the holdings in Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation that the RO has complied 
with the VA's redefined duties to notify and assist a claimant as 
set forth in the VCAA and relevant case law as specifically 
affecting the issues noted on the front page of this action. 

2.  The RO should contact the veteran and ask that he identify all 
sources of medical treatment received since January 2003 for all 
of his service-connected disabilities and to furnish signed 
authorizations for release to the VA of private medical records in 
connection with each non-VA source identified.  Copies of the 
medical records from all sources, including VA records, (not 
already in the claims folder) should then be requested.  

All records obtained should be added to the claims folder.  If 
requests for any private treatment records are not successful, the 
RO should inform the veteran of the nonresponse so that he will 
have an opportunity to obtain and submit the records himself, in 
keeping with his responsibility to submit evidence in support of 
his claim.  38 CFR § 3.159 (2003).

3.  The RO should request that a social and industrial survey be 
undertaken by a social worker, in order to elicit and set forth 
pertinent facts regarding the veteran's medical history, education 
and employment history, and social and industrial capacity.  The 
social worker who conducts this survey should identify those 
activities that comprise the veteran's daily routine.  With regard 
to his employability, the veteran should be asked to provide the 
names and addresses of businesses where he has worked and/or 
sought employment.  Any potential employment opportunities should 
be identified.  The claims folder must be made available to the 
social worker in conjunction with the survey as it contains 
important historical data.  

4.  After the veteran's medical records have been obtained and the 
veteran has been informed of the provisions of the VCAA, the RO 
should schedule the veteran for examinations of the lower left 
leg, back, left thigh, and the area involving the pilonidal 
cystectomy.  

A.  With respect to the veteran's disability of the lumbar segment 
of the spine, the veteran should undergo a VA examination by an 
orthopedist in order to determine the nature and severity of his 
lower back disability.  The examiner should be provided with the 
veteran's claims folder and a copy of this Remand and should 
review the veteran's medical history prior to conducting the 
examination.  In addition to x-rays, any other tests and studies 
deemed necessary should be accomplished at this time.  

The orthopedist should specifically comment on whether the veteran 
now suffers from degenerative disc disease of the back along with 
any other manifestations and symptoms produced by the service-
connected disability.  Readings should be obtained concerning the 
veteran's range of motion of the lower back and any limitation of 
function of the parts affected by limitation of motion.  The 
examiners should also be asked to include the normal ranges of 
motion of the lower back.  Additionally, the examiners should be 
requested to determine whether the lower back exhibits weakened 
movement, excess fatigability, or incoordination, and, if 
feasible, these determinations should be expressed in terms of the 
degree of additional range of motion lost or favorable or 
unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to express an opinion as to 
the degree to which pain could significantly limit functional 
ability during flare-ups or on use.  

If it is determined that the veteran now suffers from a disc 
disability of the lower back, a neurologist should also examine 
the veteran in order to the determine whether there is an nerve 
involvement.  Specifically, the neurologist should comment on 
whether there is any complete or incomplete paralysis of the 
sciatic nerve.  If the neurologist determines that the veteran is 
now suffering from an intervertebral disc syndrome of the lumbar 
segment of the spine, the examiner should discuss the total 
duration of any incapacitating episodes (number of days) in the 
past twelve (12) months, as well as comment on any related chronic 
orthopedic or neurological manifestations.  An incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician.  Chronic orthopedic and neurological manifestations 
are defined as orthopedic and neurological manifestations and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Comments should also be 
provided as to whether the veteran experiences symptoms compatible 
with severe, recurring attacks, with intermittent relief or 
pronounced intervertebral disc syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The claims folder and this Remand must be made available to the 
examiners for review prior to the examination.  The results 
proffered by the examiners must reference the complete claims 
folders and any inconsistent past diagnoses given.  

B.  The veteran should under an orthopedic examination of his left 
lower leg disability in order to determine whether the veteran now 
suffers from osteomyelitis of the left foot/stump and/or tibia.  
The examiner should be provided with the veteran's claims folder 
and a copy of this Remand and should review the veteran's medical 
history prior to conducting the examination.  In addition to x-
rays, any other tests and studies deemed necessary should be 
accomplished at this time.  

The examiner should specifically comment on whether the veteran is 
suffering from continuous constitutional symptoms, anemia, 
amyloidal liver changes, a discharging sinus, or any other 
manifestations attributable to osteomyelitis.  The results 
proffered by the examiner must reference the complete claims 
folders and any inconsistent past diagnoses given.  If these 
matters cannot be medically determined without resort to mere 
conjuncture, this should be commented on by the examiner in the 
report.  It is requested that the results of the examination be 
typed and included in the claims folder for review. 

C.  The veteran should also receive a general medical examination 
in order to determine the nature and extent of any other service-
connected disabilities.  The RO should specifically request the 
examining VA physician to comment on what limitation on daily 
activities, if any, is imposed by the disorders, if any.  The RO 
should request that the examiner express an opinion as to the 
affect of all the veteran's service-connected disabilities have 
upon his ability to obtain gainful employment.  The examiner 
should specifically comment on how the veteran's physical 
disability picture has changed since the period of 1971 to 1987 
when he was in receipt of a TDIU.  The entire claims folder and a 
copy of this Remand must be made available to and reviewed by the 
examiner prior to the examination.  The results proffered by the 
examiner must reference the complete claims folders and any 
inconsistent past diagnoses given.  If these matters cannot be 
medically determined without resort to mere conjuncture, this 
should be commented on by the examiner in the report.  It is 
requested that the results of the examination be typed and 
included in the claims folder for review. 

5.  The RO should review the claims folder and ensure that all of 
the foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, appropriate 
corrective action is to be implemented.  Specific attention is 
directed to the reports of examination.  If the requested reports 
do not include fully detailed descriptions of pathology and all 
test reports, special studies or adequate responses to the 
specific opinions requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  The RO must 
specifically annotate the actual disabilities for which the 
veteran is in receipt of service-connection benefits even if VA 
laws and regulations do not allow for actual additional 
compensation of those benefits.  Furthermore, the RO's 
consideration of referring the service-connected claims for 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



